DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The claim amendments filed on 07/14/2022 have been entered.  Claims 1-9, and 11-20 remain pending in the application, claims 11-20 have been withdrawn.
	
	
Response to Arguments
	A new ground(s) of rejection is made infra in view of Bayon addressing all of the claim limitations as necessitated by amendment.  In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 is a duplicate claim.  Claims 2 and 3 both depend from claim 1 and are identical.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation in claim 1 which states “wherein the through holes provide for a continuous opening within the biocompatible membrane or implant thereby connecting a base bone facing surface of the subchondral bone with an upper synovium facing surface”, wherein the subchondral bone is positively claimed.  The examiner suggests amending the claim to read “wherein the through holes provide for a continuous opening within the biocompatible membrane or implant configured to connect a base bone facing surface of the subchondral bone with an upper synovium facing surface”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “wherein the through holes are arranged in a size and distribution pattern that correspond to a pattern of microchannels of one or more of load bearing regions, non-load bearing regions or a peripheral rim of subchondral bone of a joint”.  Further in the claim the sizes for the through holes that correspond to the different regions are disclosed, however, the distribution pattern is unclear.  There is no information provided that would allow a user to ascertain when the distribution pattern of the through holes is corresponding to the pattern of microchannels.  The claim would need to provide a pore density for the different regions or further information that would clarify the distribution pattern of the through holes throughout the implant.  Claim 5 has been indicated below as objected to, but allowable if rewritten to include all the limitations of claim 1.  Claim 5 overcomes the 112(b) rejection because it provides the information regarding size and distribution pattern that is not available in claim 1.  
Claims 2-4, and 6-9 are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayon et al (US 2011/0262696 A1).

	Regarding claim 1, Bayon discloses a biocompatible membrane or implant (Figures 1 and 2) comprising: 
a plurality of through holes (Figures 1 and 2; paragraph 0001), 
wherein the biocompatible membrane or implant comprises between 5 and 20 through holes per mm2 of the membrane or implant (paragraph 0009, “In embodiments, the perforations can be an ordered series of holes of a defined and constant size of from about 10 µm and 100 µm, separated from each other by a constant distance of from about 0.1 mm to about 3 mm”, these parameters disclosed in paragraph 0009 allow for 5-20 through holes per mm2,, for example, through holes with a diameter of 100 µm and a constant distance of .175 mm= 9 holes/mm2)
wherein the through holes are arranged in a size and distribution pattern that correspond to a pattern of microchannels in subchondral bone of one or more of load bearing regions, non-load bearing regions or a peripheral rim in a joint of a subject (the claim limitation only requires through holes be arranged in a size and distribution pattern corresponding to the pattern of microchannels of one of the regions (load bearing, non-load bearing, or peripheral rim of subchondral bone of a joint, which Bayon discloses pore sizes which correspond to the sizes disclosed below, distribution pattern of microchannels is addressed in 112(b) rejection above), 
wherein the through holes provide for a continuous opening within the biocompatible membrane or implant thereby connecting a base bone facing surface of the subchondral bone with an upper synovium facing surface (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.2, the implant of Bayon possesses through holes that provide for a continuous opening, therefore, they are capable of connecting a base bone facing surface of the subchondral bone with an upper synovium facing surface), 
and wherein the membrane or implant has a thickness of between 50 µm and 150 µm (paragraph 0009, “In embodiments, the devices resulting from the growth of the bacterial cellulose sheets according to the present disclosure, can have a final thickness of from about 0.1 mm to about 5 mm...”, 0.1 mm=100 µm)
	Regarding claim 2, Bayon discloses wherein each of the plurality of through holes defines a cross-sectional area of between 1600 µm2 and 1800 µm2 (paragraph 0009, Bayon discloses through holes with a size between 10 µm and 100 µm, therefore through holes which define a cross-sectional area of between 1600 µm2- 1800 µm2 (22.6 µm-23.9 µm) are disclosed), and wherein the membrane or implant has a thickness of 150 µm (paragraph 0009, final thickness disclosed by Bayon is between 0.1 mm-5 mm, 0.1 mm=100 µm).  
	Regarding claim 3, Bayon discloses wherein each of the plurality of through holes defines a cross-sectional area of between 1600 µm2 and 1800 µm2 (paragraph 0009, Bayon discloses through holes with a size between 10 µm and 100 µm, therefore through holes which define a cross-sectional area of between 1600 µm2- 1800 µm2 (22.6 µm-23.9 µm) are disclosed), and wherein the membrane or implant has a thickness of 150 µm (paragraph 0009, final thickness disclosed by Bayon is between 0.1 mm-5 mm, 0.1 mm=100 µm).  
	Regarding claim 4, Bayon discloses wherein the membrane or implant comprises 10 through holes per mm2 of membrane or implant (paragraph 0009, “In embodiments, the perforations can be an ordered series of holes of a defined and constant size of from about 10 µm and 100 µm, separated from each other by a constant distance of from about 0.1 mm to about 3 mm”, these parameters disclosed in paragraph 0009 allow for 10 through holes per mm2), wherein each of the plurality of through holes defines a cross-sectional area of between 1600 µm2 and 1800 µm2 (paragraph 0009, Bayon discloses through holes with a size between 10 µm and 100 µm, therefore through holes which define a cross-sectional area of between 1600 µm2- 1800 µm2 (22.6 µm-23.9 µm) are disclosed), and wherein the membrane or implant has a thickness of 150 µm (paragraph 0009, final thickness disclosed by Bayon is between 0.1 mm-5 mm, 0.1 mm=100 µm).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bayon et al (US 2011/0262696 A1) in view of Svensson et al (“Bacterial cellulose as a potential scaffold for tissue engineering of cartilage”, Biomaterials 26 (2005) 419–431).

	Regarding claim 6, Bayon discloses the invention substantially as claimed.
	However, Bayon does not specifically disclose wherein the membrane or implant further comprises cells adhered thereto.
	Svensson teaches a biocompatible membrane or implant (see Svensson, page 420, column 1, lines 7-18) wherein the membrane or implant further comprises cells adhered thereto (see Svensson, page 421, column 2, 2.6.2 Cell Adhesion).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bayon by providing wherein the membrane or implant further comprises cells adhered thereto as taught by Svensson because by facilitating cellular proliferation the differentiated function of the desired tissue type can be maintained in addition to defining the shape of the new growing tissue (see Svensson, page 419, column 2, lines 4-7).  Additionally, paragraph 0007 of Bayon states “When implanted in vivo, bacterial cellulose pellicles or films are rather slowly integrated in tissues and cell colonized.”, therefore, cell colonization was realized in the invention of Bayon.
	Regarding claim 7, Bayon discloses the invention substantially as claimed.
	However, Banyon does not disclose wherein the membrane or implant is biodegradable.  
	Svensson teaches wherein the membrane or implant is biodegradable (see Svensson, page 420, column 1, lines 1-6).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bayon by providing wherein the membrane or implant is biodegradable as taught by Svensson because it is advantageous for the scaffold to degrade as the new tissue is formed (see Svensson, page 420, lines 1-6).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bayon et al (US 2011/0262696 A1) in view of Castro et al (US 2018/0055643 A1).

	Regarding claim 8, as set forth supra, Bayon discloses the invention substantially as claimed.
	However, Bayon does not disclose wherein the permeability of the membrane or implant corresponds to the permeability of a healthy joint in a subject based on corresponding reference data obtained from a corresponding heathy joint of the subject at an earlier time point.  
	Castro teaches a biocompatible membrane or implant (see Castro, paragraph 0055) wherein the permeability of the membrane or implant corresponds to the permeability of a healthy joint in a subject based on corresponding reference data obtained from a corresponding heathy joint of the subject at an earlier time point. (see Castro, paragraph 0092).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bayon by providing wherein the permeability of the membrane or implant corresponds to the permeability of a healthy joint in a subject based on corresponding reference data obtained from a corresponding heathy joint of the subject at an earlier time point as taught by Castro because the membrane or implant would be able to both support mechanical loading similar to native bone and cartilage, and promote fast and efficient fluid perfusion, namely of arterial blood, throughout the scaffold.  This is especially important for initial induction of progenitor cells and early vascular formation deep within the implant microarchitecture (see Castro, paragraph 0092).
	Regarding claim 9, Bayon Bayon a biocompatible membrane or implant (and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (See MPEP 2114.2).  The biocompatible membrane or implant taught by Bayon satisfies the structural limitations set forth in claim 1.  Additionally, the scaffold taught by Bayon has the strength to be used with bone and cartilage tissue (paragraph 0019) which would further allow it to be used in the joints listed).
	However, Bayon does not specifically disclose wherein the implant is a hip, knee, elbow, or shoulder implant.
	Castro teaches wherein the implant is a hip, knee, elbow, or shoulder implant (see Castro, paragraph 0066, lines 1-10).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bayon by providing wherein the implant is a hip, knee, elbow, or shoulder implant as taught by Castro because large, critical-sized tissue defects (e.g., craniofacial, spinal, hip, and knee defects) comprising bone, vasculature, and cartilage damage caused by traumatic injury, cancer, or disease are harmful to a patient.   Surgically implanting scaffolds (i.e. biocompatible membranes) to promote tissue regeneration (e.g., bone and/or osteochondral regeneration) in the joint of a patient is a common approach in promoting tissue growth and providing healing for a patient (see Castro, paragraph 0002).  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774